DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group III, claims 16-20, drawn to a cell in the reply filed on 6/9/2021 is acknowledged.  The traversal is on the ground(s) that:
“It is respectfully submitted that a thorough search and examination of claims 16-20 would necessarily encompass the search and examination of the other groups of claims, namely claims 1-15 directed to an anode and a cathode. As such, examination of all pending claims can be made without serious burden.  See MPEP §804 stating “[[i]]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions” (emphasis added). It is requested that this policy be applied to the present application to avoid duplicative examination and undue cost to the applicant.”

This is not found persuasive because Group III, claims 16-20 are drawn to a cell including a cathode and an anode, each with respective first and second regions, wherein there is a comparative feature of a value CB1 of CsA1 (unit area capacity of the first anode region) to CsC1 (unit area capacity of the first cathode region), a comparative feature of a value CB2 of CsA2 (unit area capacity of the second anode region) to CsC2 (unit area capacity of the second cathode region), and a further feature of CB2 > CB1.  None of these features are present in the claim sets of Group I and Group II which are respectively drawn to an anode only and a cathode only.  Furthermore, Groups I and II Require features not found in Group III as detailed in the Restriction Requirement including that Group III does not require the feature of, “wherein the unit capacity CSA2 of a second anode region is greater than or equal to the unit capacity CSA1 of a first anode region” for patentability as required of Invention I, and Group III does not require  requires a unit area capacity CSC2 of a second cathode region is less than or equal to 98% of the unit area capacity CSC1 of a first cathode region as is required of Invention II for patentability.  Accordingly, the inventions can have a materially different design, function or effect; do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Given the divergent subject matter and different classification, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Accordingly, all the inventions as listed in the prior Office Action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.


Specification
3.	The abstract of the disclosure is objected to because it is not drawn to the elected invention.  Correction is required given the abstract must be a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  See MPEP § 608.01(b).


Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see P30, 44 of the PGPUB).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 

Claim Objections
5.	Claim 18 is objected to because of the following informalities.  Claim 18 recites:
“wherein a thickness of the second anode region is less than a thickness of the first anode region, and
the thickness of the second cathode region is less than the thickness of the cathode in the first cathode region.”

The claim does not previously recite “a thickness of the second cathode region” or “a thickness of the cathode in the first region.”  It is not technically improper in terms of antecedent basis under 35 U.S.C. 112 as there is intrinsically a thickness of the second cathode region and a thickness of the cathode in the first region (MPEP 2173.05(e)); however, the claim is objected to because it is not congruent with how the first feature is presented (i.e., “wherein a thickness of the second anode region is less than a thickness of the first anode region”).  Correction can be made as follows:
“wherein a thickness of the second anode region is less than a thickness of the first anode region, and
a thickness of the second cathode region is less than a thickness of the cathode in the first cathode region.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16, and thus dependent claims 17-20, and claim 17, and thus dependent claim 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 16 recites the following with emphasis added:
A battery cell, comprising:
a cathode, the cathode comprising a first cathode region and a second cathode region; and
an anode, the anode comprising a first anode region and a second anode region, wherein
the value CB1 of the first region is the ratio of the unit area capacity CsA1 of the first anode region to the unit area capacity CsC1 of the first cathode region;
the value CB2 of the second region is the ratio of the unit area capacity CsA2 of the second anode region to the unit area capacity CsC2 of the second cathode region; and
wherein CB2 > CB1.

There is insufficient antecedent basis for the four bolded limitations in the claim.  It appears correction could be made by changing “the” value in each instance to “a value”.  “The first region” and “the second region” invoke improper antecedent basis and further requires amendments to define how the first cathode and first anode regions correspond to one another, and how the second cathode and second anode regions correspond to one another (otherwise, these regions could be any arbitrarily designated region of the given electrodes).
B)	Claim 17 fails to invoke proper antecedent basis throughout the claim at the emphasized portions below which have already been presented in claim 16:
“…wherein the anode comprises a first anode region and a second anode region, and the unit area capacity CsA2 of the second anode region is greater than or equal to the unit area capacity CsA1 of the first anode region; and
wherein the cathode comprises a first cathode region and a second cathode region, and the unit area capacity CsC2 of the second cathode region is less than or equal to 98% of the unit area capacity CsC1 of the first cathode region.”

Correction can be made as shown below:
A2 of the second anode region is greater than or equal to the unit area capacity CsA1 of the first anode region; and
wherein C2 of the second cathode region is less than or equal to 98% of the unit area capacity CsC1 of the first cathode region.”

	Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as if the corrections shown above have been made for prior art evaluation, wherein further corrections are required for “the first region” and “the second region” (claim 16) as detailed above.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 2018/0366786).
	Regarding claim 16, Fujii teaches a lithium ion secondary battery (“battery cell”) (P50-55; Fig. 2; not limited to full disclosure), comprising:
a positive electrode 10 (“a cathode”), the cathode 10 comprising a first cathode region 121* and a second cathode region 124* (*Note:  the reference utilizes different terms for naming the regions but for ease of designation and understanding, the Examiner is utilizing the claim terms with the corresponding numerals of the reference), and
a negative electrode 30 (“an anode”), the anode 30 comprising a first anode region 321 and a second anode region 324, wherein
C/CC) (“CB1”) [[of the first region]] is the ratio of the unit area capacity Ac (“CsA1”) of the first anode region 321 to the unit area capacity Cc (“CsC1”) of the first cathode region 121;
[a] value (AE/CE) (“CB2”) [[of the second region]] is the ratio of the unit area capacity AE (“CsA2”) of the second anode region 324 to the unit area capacity CE (“CsC2”) of the second cathode region 124; and
wherein (AE/CE) (“CB2”) is larger than the value of (AC/CC) (“CB1”) (P55; Table 1 Examples; see also Fig. 7).
It is noted that many other interpretations of what the “first and second” cathode and anode regions are designated as are possible given the claim does not define what constituent(s) define the given regions.  For compact prosecution purposes, the Examiner has utilized the interpretation that these regions pertain to different regions of the respective electrode active material portions; however, the claim does not require such, and interpretations involving the current collector non-applied portion(s) 112, 312 (where the capacity would be zero given no active material) could certainly be applied.  It is also noted that the claim does not define how the first cathode/anode and second cathode/anode correspond to one another (e.g., the first anode region could be on one end of a current collector strip, and the first cathode region could be on the opposite end from this such that they do not directly face each other across the separator) opening the claim to many interpretations with respect to prior art applicability.  
Regarding claim 17, Fujii teaches the unit area capacity AE (“CsA2”) of the second anode region 324 is equal to the unit area capacity Ac (“CsA1”) of the first anode region 321 given Fujii teaches that the negative electrode active material layer (constituting the first and second regions 321, 324) may be formed to have a uniform thickness (P36) and with the same In re Robertson, 49 USPQ2d 1949 (1999)]; and 
wherein the unit area capacity CE (“CsC2”) of the second cathode region 124 is less than or equal to 98% of the unit area capacity Cc (“CsC1”) of the first cathode region 121 given the Table 1 Examples.  Specifically, the anode in the examples has an equivalent value for AC and AE given the method of making in which the same composition is mixed, applied at 10 mg/cm2 (P71), thus, the difference in the AC/CC and AE/CE values of Table 1 is intrinsically due to the CC and CE values, wherein in Example 1, AC/CC is 1.09 and AE/CE is 1.19 such that the unit area capacity CE (“CsC2”) of the second cathode region 124 is 91.6% of the unit area capacity Cc (“CsC1”) of the first cathode region 121 [Calculation:  AC/CC = 1.09 and AE/CE = 1.19 from Table 1; Ac = Cc (intrinsic – see explanation above- P36, 71) and can be any value so long as it is the same; thus assuming it is 1, then 1/Cc = 1.09 and 1/CE = 1.19; solving Cc = 0.971 and CE = 0.840; then calculate percentage of CE relative to CC (0.840/0.971)*100 = 91.6%].  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); MPEP §  2131.03.  
Regarding claim 18, Fujii teaches wherein a thickness of the second anode region 324 can be less than a thickness of the first anode region 321 (Fig. 7 embodiment; P63), and
.

10.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 2018/0366786) as applied to at least claim 16 above, and further as evidenced by Chiang et al. (US 2009/0202903).  
 Regarding claim 20, Fujii teaches wherein the cathode further comprises a thin part 122 (“third cathode region”) (Fig. 2) and/or a fourth cathode region (non-applied part 112) (Figs. 1 & 2), wherein
the third cathode region 122 comprises active material that may be LiMnO2 (P24) which as evidenced by Chiang (P73) is a ceramic material (“the third cathode region comprises ceramic”); and
the unit area capacity CsC4 of the fourth cathode region (uncoated portion) is intrinsically less than the unit area capacity CsC2 of the second cathode region 124 given there is no active material in this location such that the unit area capacity CsC4 of the fourth cathode region is zero whereas the unit area capacity CsC2 of the second cathode region 124 is some value greater than zero given there is active material in the second cathode region 124.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2018/0366786) as applied to at least claim 16 above, and further in view of Lee et al. (US 2015/0017527).  
Regarding claim 19, Fujii teaches wherein the anode 30 further comprises a “third anode region” (see Fig. 2 – the region adjacent 324 that corresponds to thin part 122 of cathode 10) and “a fourth region” (final portion adjacent to the third anode region that faces insulating member 13 only), wherein given that the negative electrode active material layer 32 (constituting the first through fourth regions) may be formed to have a uniform thickness (P36) and with the same composition applied (P71), the feature that the unit area capacity CsA4 of the fourth anode region is equal to the unit area capacity CsA2 of the second anode region is intrinsic given the unit area capacity is directly dependent upon these features.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).   It is noted that the designation of third and fourth anode regions can be switched. 

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide Lee’s negative active material of graphite with a ceramic coating as taught by Lee, thereby providing the anode active material and all the regions of the applied anode active material including the third region such that it comprises ceramic given Lee teaches that by coating graphite with a ceramic material, this provides the predictable result of improving the cycle life characteristic of the active material and battery by suppressing volume expansion (abstract; P11, 13, 24-26, 69-75).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Hasegawa (US 2019/0123337) (P108).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729